MEMORANDUM OPINION
PER CURIAM.
Appellees filed suit against Appellants after Appellants left their employ and began a competing business. The trial court signed a final judgment in Appellees’ favor on July 24, 2001, and Appellants filed a timely appeal. The trial court signed an order on August 8 granting a new trial. This Court issued an order on March 6, 2002, advising the parties that this appeal would be dismissed for want of jurisdiction “if a supplemental record containing a final judgment [wa]s not filed with the clerk of this court on or before 5:00 p.m. on March 29, 2002.” Cook v. Lernout & Hauspie Med. Servs. Div., 68 S.W.3d 285, 286 (Tex.App.-Waco 2002, order) (citing TexRApp. P. 42.3; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.2001)).
We have received no supplemental record containing a final judgment. Accordingly, we dismiss this appeal for want of jurisdiction.